Richard A. Ehlers, Esq. Town Attorney, Riverhead
You have asked whether a town police department may employ as dispatchers persons who are not police officers of the police department.
You have indicated that the police department proposes to employ a number of dispatchers for around the clock, seven day a week coverage. These employees will be hired with the approval of the Suffolk County Department of Civil Service and will have the titles Radio Dispatcher Number One and Radio Dispatcher Number Two. They will be assigned to a central police station and utilized for dispatching police officers as needed throughout the town. Further, you have informed us that sworn police officers will be on duty at the police station at all times and that the dispatchers will work under the supervision and control of a police officer. You are concerned about prior opinions of this office indicating that these personnel must be police officers.
The 1969 opinion (1969 Op Atty Gen [Inf] 163), which you have referred to, dealt with provisions of State law governing village police departments in Westchester County. The opinion was premised upon a provision of State law requiring that desk personnel be police officers (1969 Op Atty Gen [Inf] at 163).
Under the current article of the Town Law governing police departments, there is no requirement that dispatchers be police officers (Town Law, Art 10). As we pointed out, however, in our 1969 opinion, dispatching involves determinations of which calls require a response, the time and place of the incident and the number of officers required for an effective response. Thus, as a practical matter, dispatchers must be properly trained so that public needs can be satisfied.
Our 1969 opinion also referred to a provision of the Criminal Procedure Law, now section 150.30, dealing with the posting of bail. Under this provision, issuance and service of an appearance ticket by a police officer following an arrest without a warrant may be conditioned upon the posting of pre-arraignment bail (id., § 150.30[1]). "A desk officer in charge at a police station * * * or any of his superior officers * * * may * * * fix pre-arraignment bail" (ibid.). This provision does not require that all desk personnel be police officers but simply provides that a "desk officer" may fix bail. You have indicated that a police officer will be available at all times, and, therefore, he can perform this function.
We conclude that a town police department may employ as dispatchers persons who are not police officers of the police department.